—Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real Property Services, dated March 8, 2000, which established a final State equalization rate of 3.91% for the 1999 assessment roll of the Town of Cortlandt.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with one bill of costs.
The petitioner failed to demonstrate that the methodology employed by the New York State Board of Real Property Services in determining the 1999 equalization rate for the Town of Cortlandt was not rational or that the final equalization rate was not supported by substantial evidence (see, Matter of Town of Wallkill v New York State Bd. of Real Prop. Servs., 274 AD2d 856, 857; Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 228 AD2d 446, 447; Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546, 548; Matter of Town of Hardenburgh v State of New York, 210 AD2d 673, 674; Matter of Town of Patterson v State Bd. of Equalization & Assessment, 168 AD2d 820; Matter of City of Syracuse v State Bd. of Equalization & Assessment, 101 AD2d 653, 654, affd 64 NY2d 894). Furthermore, the petitioner wholly failed to state a cause of action against the County of Westchester (see, Matter of City of White Plains v New York State Bd. of Real Prop. Servs., 262 AD2d 638, 639). Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.